DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mike Jespersen on January 24, 2022.

Claim 1 of the application has been amended as follows: 

1. (Currently Amended) A polishing method comprising:
	supplying a polishing composition to a polishing object and polishing the polishing object, wherein a material constituting the polishing object has a Vickers hardness of 1,500 Hv or higher;
	wherein:
	the polishing composition comprises water, an oxidant, and a polishing accelerator;
	the polishing composition does not contain an abrasive;
	the oxidant consists of a composite metal oxide;
	a concentration C2 of the oxidant in the polishing composition is 0.05 mol/L or higher;
	the polishing 
	the metal salt is a normal salt that is generated by neutralization of a strong acid and a strong base;
	the oxidant is different from the metal salt: and
	a ratio (C1/C2) of a concentration C1 [mol/L] of the metal salt to the concentration C2 [mol/L] of the oxidant in the polishing composition is within a range of 0.001 to 70.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or make obvious a process of polishing a material having a Vickers hardness of 1,500 Hv or higher, such a silicon carbide, with a polishing composition that includes a composite metal oxide, for example KMnO4, and metal salt that is generated by neutralization of a strong acid and a strong base wherein the oxidant and the metal salt are different from one another.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441.  The examiner can normally be reached on variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALLAN W. OLSEN
Primary Examiner
Art Unit 1716



/Allan W. Olsen/Primary Examiner, Art Unit 1716